Citation Nr: 1316612	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a total right knee replacement, including as secondary to hallux limitus of the right foot.

2.  Entitlement to service connection for residuals of a total left knee replacement, including as secondary to hallux limitus of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1955 to January 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. record.

In February 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in September 2011 and in December 2012, the Board obtained medical expert opinions from the Veterans Health Administration.  The Veteran and his representative were provided copies of the opinions and afforded the opportunity to submit additional evidence and argument. 

In a signed statement in January 2013, the Veteran submitted additional argument in support of his claim and he did not waive the right to have the RO consider the additional evidence and argument.  




Accordingly, the case is REMANDED for the following action:

An Agency of Original Jurisdiction must consider the additional evidence and argument since the supplement statement of the case was issued in October 2012.  

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



